Citation Nr: 1444555	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted sufficient reopen a claim for service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son & daughter-in-law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2013, the Veteran testified before a Decision Review Officer at the RO. In July 2014, he provided additional testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1973 rating decision, the RO denied the Veteran's claims for service connection for hypertension and for a right knee condition; the Veteran did not appeal and the decision became final in May 1974.

2.  Evidence received since the May 1973 rating decision relates to unestablished facts necessary to substantiate the claims for service connection; these facts raise reasonable possibilities of substantiating the Veteran's claims.

3.  No abnormalities of the knees were shown on either the Veteran's January 1969 entrance examination or his March 1972 separation examination reports; the Veteran sought treatment for knee pain in service in October 1971 and January 1972.

4.  The Veteran underwent a VA examination in April 1973; a history of ligamentous strain and subpatellar pain was noted; the knees were normal on x-ray showing no arthritic changes.

5.  The Veteran first sought VA treatment for his knees in 2006; he currently has degenerative joint disease in both knees.  

6.  An injury in service and the presence of a current disability are conceded; however, the preponderance of the evidence does not reflect that the current right knee disability and the current left knee disability were present in service or that they are causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  The May 1973 rating decision is final; new and material evidence has been received and the claim seeking service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The May 1973 rating decision is final; new and material evidence has been received and the claim seeking service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's current right knee disability was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

4.  The Veteran's current left knee disability was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided notice to the Veteran in March 2010 and April 2011 letters explaining what information and evidence was needed to substantiate claims for service connection including what he needed to provide and what would be obtained by VA.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, the RO associated the Veteran's STRs, VA treatment records and private treatment records with the claims file.  In addition, the Veteran indicated he sought treatment at the VA Medical Center in Albuquerque, New Mexico in 1972.  The VA attempted to retrieve such records.  In a Formal Finding of Unavailability dated in May 2013, it was indicated that no records for the Veteran were found for the period March 1972 to December 1972.  The Veteran has not alleged there are other outstanding records yet to be obtained.

The Veteran was afforded a VA examination in May 2011.  The Board acknowledges the Veteran's feeling that this examination was inadequate because the examiner did not adequately consider his STRs and did not properly record the extent of his present day symptoms.  The Board notes that there is no question in this case that the Veteran sought treatment for knee pain during service or that he currently has disabilities in his knees today.  The issue is whether the in-service injury, which the VA examiner did note, caused the presently diagnosed disability in the Veteran's knees.  The examiner provided an opinion based on his professional knowledge that the degenerative changes in the Veteran's knees were most likely age related and not related to the notations of knee injury in service.  The Board finds that for the purpose of reviewing the claim for entitlement to service connection, the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the issues decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the May 1973 rating decision, the Veteran submitted private medical opinions indicating his borderline high blood pressure noted at his entrance examination was aggravated in service.  Additionally, he offered evidence of current disability in the right knee, to include chronic degenerative joint disease.  In addition, the Veteran provided testimony before a Decision Review Officer and a Veterans Law Judge pertaining to the potential link between service and his current disabilities.  

This evidence is not redundant and raises a reasonable possibility of substantiating the claims because the evidence supports the Veteran's claim that his current disabilities had their onset in service or were aggravated while serving on active duty.
Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claims for hypertension and a right knee disability.  Therefore, the claims are reopened.

III.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including degenerative joint disease (a.k.a. arthritis), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. §3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

IV.  Entitlement to Service Connection

The Veteran believes his currently diagnosed degenerative joint disease (DJD) in his left knee and his right knee had its onset during service or is the result of injury sustained therein, to include after lifting heavy boxes.  In this decision, because the Veteran sought treatment for bilateral knee pain during service, the Board concedes an in-service injury.  In addition, VA treatment records confirm the current existence of both right and left knee disabilities.  Thus, the central question regarding whether the Veteran is entitled to service connection is whether there is competent evidence of a nexus between the injury sustained in service and the currently diagnosed knee disabilities.

No knee abnormalities were noted an the Veteran's entrance or separation examinations.  The Veteran's STRs indicate an x-ray of the right leg meniscus anterior tibial surface taken in October 1971 and a diagnosis of a soft tissue injury.  Bilateral knee pain with unilateral popping in the joints was noted in January 1972.  

In March 1973, the Veteran filed a claim for service connection for a right knee disorder.  In April 1973, the Veteran underwent a VA examination.  At the examination, he reported that in January 1972, "both his legs 'froze up' while the knees were flexed."  Since that time, the Veteran reported his knees pop when they are flexed   and there was pain underneath the patella.  Exercising was noted to cause the pain.  A history of ligamentous strain and subpatellar pain was noted.  Upon examination, no crepitation was felt and the knees could be put through complete range of motion without difficulty.  X-rays of the knees were taken.  On x-ray, the bones and soft tissues were noted to be unremarkable without fractures, dislocations or arthritic changes.  The impression was normal knees. No disability was found and no diagnosis rendered.  

Given that a chronic knee disorder was not diagnosed upon examination, service connection for a knee disability was denied.  The Veteran did not appeal this decision and it became final.

A VA treatment record dated May 2006 indicated "bilateral knee pains for the past 20 years."  An x-ray of the knees showed arthritic changes and that the space between his bones was narrowing.  The doctor indicated the Veteran should lose weight in order to avoid further narrowing which might lead to a knee replacement being necessary.  In September 2007, osteoarthritis involving the knee was assessed.  Between 2007 and 2010, VA treatment records continue to show intermittent complaints of knee pain.

In April 2011, the Veteran filed a claim for service connection for a bilateral knee condition.  

The Veteran underwent a VA examination of his knees in May 2011.  The Veteran reported first having knee pain during basic training.  The examiner noted the indication of knee pain in the service treatment records.  A right knee x-ray performed in April 2011 demonstrated deformity of the tibial plateau and degenerative changes.  X-rays of the left knee done in January 2011 demonstrated spurring and degenerative changes.  The examiner diagnosed bilateral knee DJD.  The examiner opined that the Veteran's bilateral DJD was "most likely age related."  The examiner indicated his "in service condition was most likely caused by patellofemoral syndrome which would not have caused his current condition."  She indicated the entry of knee pain in service "was not severe enough to cause degenerative knee joint condition 35 years later . . . [h]is current degenerative joint disease i[s] commensurate with age."

The Veteran had an MRI of his right knee in July 2011.  Prominent degenerative change was seen in the medial joint compartment.  It was noted that "irregular osteochondral focus in the anterior surface of the lateral femoral condyle is probably an old osteochondral injury site."  An MRI of the left knee showed severe degenerative changes in the medial joint compartment with virtually complete articular cartilage loss.

In August 2011, the RO reopened the Veteran's claim for service connection for knee disabilities, but denied the claim finding that the evidence did not show the Veteran's current condition was incurred in or aggravated by military service.

In October 2011, the Veteran's wife submitted a statement indicating that she married the Veteran in December 1969 while he was in service and that he had complained of knee problems and pain since that time to the present day.

In February 2012, the Veteran submitted a statement from a private treatment physician, Dr. B.A.  The doctor noted the Veteran had no problems with his knees upon entry into service, but "he began complaining of pain in both knees while carrying out his military duties in 1971, and the complaint worsened the next year after lifting and carrying heavy boxes  . . ."  The doctor concluded: "This knee pain has now evolved into constant, chronic bilateral knee pain and has its origins in his service-related work from as early as 1971."

In March 2012, the Veteran submitted a statement from a Dr. G.W.  The doctor related what the Veteran told him regarding having developed a problem with his bilateral knees during service and that he has had problems since that time.  The doctor opined that the Veteran now had arthritis and chondromalacia patella of the knees as a consequence of being in the service.  He stated the belief that "the whole process began during service."  

In April 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO.  He also indicated he had pain in both knees during basic training.  He also noted his feeling that his most recent VA examination was inadequate and the VA examiner did not adequately recognize the severity of his knee disabilities.  

In June 2013, the Veteran submitted another statement from Dr. B. A.  The doctor reviewed the VA examination report and indicated that the conclusion "contradicts medical definitions provided by orthopedic experts."  He stated that degenerative arthritis - commonly known as osteoarthritis - occurs when the cartilage breaks down over time.  He stated that can be due to a variety of causes such as earlier trauma to the joint and damage to ligaments causing the joint to be unstable or subject to increased or abnormal stresses.

[The Veteran] has lived with severe/intense pain and increasing disability since his Army active duty-reported injury on 10-2-1971.  On 1-14-1972, he sought further medical assistance as he was suffering increased pain in both knees and this is in his records.  Due to the degeneration caused by the injury he can no longer walk normally . . .

In July 2014, the Veteran testified at a Travel Board hearing before the Board.  He indicated his knees hurt badly in basic training and that his pain increased during service.  

In this case, the Board concedes an in-service injury to the Veteran's knees and recognizes Board that the Veteran currently has DJD, which is considered arthritis and a chronic disease under 38 C.F.R. § 3.309.  However, arthritis or arthritic changes were not shown in service or within one year of service and therefore, service connection cannot be presumed and a competent link or nexus between the Veteran's currently diagnosed disability and the injury in service must be shown.  

The Board acknowledges the Veteran's testimony that he has experienced knee pain since service and his sincere belief that his diagnosed knee disabilities now began during service and are related to his in-service injury.  The Board has no reason to disbelieve the Veteran and his statements regarding continuing pain.  Nonetheless, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that DJD or arthritis are not the kind of conditions that are capable of lay diagnosis as they are internal conditions not subject to visual observation and often require sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of DJD or osteoarthritis or a relationship between such conditions and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify them to provide an opinion on the matter. 

The opinions of Dr. B.A. and Dr. G.W. fail to take into account that there were no notations of knee pain or abnormality on the Veteran's separation examination.  In addition, they made no comment as to the evidence that the Veteran's knees were normal on examination in 1973.  Indeed, a 1973 x-ray of the bilateral knees did not reveal injury, degeneration or arthritic changes.  The opinions also ignore the absence of treatment for knee problems after separation from service prior to 2006, a period of over 30 years.  The VA examiner did take this information into account after recognizing both an in-service injury and the presence of current disabilities in the bilateral knees.  The Board finds that a link between the in-service knee injury and the arthritis currently in the Veteran's knees has not been established.

Because the preponderance of the evidence is against the claims, the benefit of-the-doubt doctrine does not apply, and the claims for service connection for a right knee disorder and a left knee disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 
ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Veteran contends that he had rheumatic fever as a child which affected his heart and led him to have high blood pressure at a young age; he contends this was aggravated during service and, therefore, he is entitled to service connection for hypertension.

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the evidence reflects a blood pressure reading of 136/84 on the Veteran's January 1969 entrance examination and that such reading may indicate elevated blood pressure, especially given the Veteran's young age at that time. 

Notably, however, the Veteran did not have hypertension for VA purposes upon entrance into service.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2013).  

At his March 1972 separation examination, his blood pressure reading was 126/68.  However, the Veteran alleges that the examiner who performed the separation examination told him his blood pressure was too high, but listed the numbers as normal so the Veteran would not be delayed in leaving Germany.  The Veteran contends that he was encouraged to file a claim for service connection for high blood pressure within a year after separation from service, which he did. 

In April 1973, the Veteran was afforded a VA examination in connection with his claim.  The Veteran's blood pressure was 140/95 sitting, 150/90 recumbent, 130/85 standing, 125/80 sitting after exercise and 135/90 after 2 minutes of exercise.  The doctor noted "hypertension by history."

In May 1973, the RO denied the Veteran's claim indicating there was no evidence of compensable hypertension in service or within the one year presumptive period thereafter.  The Veteran did not appeal this decision and it became final.

In May 2010, the Veteran submitted a statement seeking to reopen his claim for service connection for high blood pressure.  Private treatment records and VA treatment records were reviewed.  A private treatment record dated in 1987 indicated blood pressure of 158/105 and a private record dated in 1997 indicated blood pressure of 166/104.  A VA treatment record dated in May 2006 indicated blood pressure of 170/100 and 170/88 was recorded in September 2007.  VA treatment records continue to show high blood pressure incompletely controlled with medication.

The Board concedes that the Veteran currently has hypertension for VA purposes and was experiencing elevated blood pressure within a year after separation from service, although the readings did not reflect hypertension for VA purposes at that time.

In March 2011, the Veteran submitted a statement from Dr. B.A., a doctor certified in internal medicine, hematology and oncology.  Dr. B.A. reported that the Veteran had suffered from hypertension since 1969 and had a history of rheumatic fever in childhood.  Dr. B.A. commented that 138/84 blood pressure reading in 1969 was considered high for someone in his 20s.  The doctor commented:

I believe the patient had a long history of hypertension as evidenced by echocardiography done two years ago which showed thickening of left ventricle indicating long-standing hypertension and probably it started when he was very young at age 20 when he had the high blood pressure on physical exam when he was admitted to the service.

In September 2011, the Veteran' mother submitted a statement indicating that at age 5, the Veteran experienced heart damage from rheumatic fever and that the Veteran had suffered heart complications and high blood pressure all his life; she concluded that "rheumatic fever ruined [her] son's health."

In February 2012, the Veteran submitted another statement from Dr. B.A.  The doctor indicated that the Veteran's blood pressure was elevated beyond that normal for a 20 year old who also has a history of rheumatic fever.  Dr. B.A. indicated that at the time of his discharge from the service, the Veteran's blood pressure "was even worse, having been aggravated by his military service."  

The evidence reflects the Veteran may have had pre-hypertension or elevated blood pressure levels at the time of his enlistment in service as shown on his entrance examination which may have been related to rheumatoid fever he had during childhood.  The evidence suggests that the blood pressure reading at his separation examination was inaccurate and the Veteran's blood pressure may still have been high at that time, especially given the readings upon examination in April 1973 which also indicate elevated blood pressure.

It appears the Veteran was encouraged to apply for service connection when the examiner for his separation physical indicated he had high blood pressure; it is unclear whether that advice was given with the knowledge that the Veteran's blood pressure was higher than normal for a 20 year old upon entrance into service.  

The Veteran has not been afforded a VA examination in connection with his claim.  
An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  

Here, the evidence reflects that the Veteran currently has hypertension which he has had for many years.  There is evidence that the Veteran's blood pressure was elevated upon entrance into service and within a year period after service, despite the normal blood pressure reading on the separation examination.  There is evidence of record that the Veteran's blood pressure may have been aggravated by service; there is also evidence that the Veteran's high blood pressure may be due to rheumatic fever as a child and is unrelated to his few years of military service.  As the Board cannot draw its own medical conclusions, the claim must be remanded for an examination and opinion as to the etiology of the Veteran's hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist to interview the Veteran, review the claims file and provide an opinion as to the etiology of the Veteran's hypertension.  The examiner is asked to review all pertinent records, to include the Veteran's service treatment records, private treatment records and statements from Dr. B.A., along with the Veteran's lay statements and assertions.

The examiner should comment on the relationship between rheumatic fever, which the Veteran had at the age of 5, and high blood pressure.

In addition, the examiner should comment as to a blood pressure reading of 136/84 upon the Veteran's January 1969 entrance examination and whether such reading should be considered normal or high.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or had its onset in service as opposed to being related to some other cause or factor.

If the examiner concludes that a 136/84 reading upon entrance to service demonstrates that the Veteran had high blood pressure prior to entrance into military service, the examiner should provide an opinion as to whether the Veteran's high blood pressure worsened in severity during service and whether that increase in severity represented a permanent worsening or "aggravation" beyond natural progression.

The examiner should note the Veteran's contention that the blood pressure reading of 126/68 on his separation examination was inaccurate and his blood pressure was shown to be normal in order to ensure the Veteran could leave service without delay.  In addition, the examiner should note the elevated blood pressure readings in the April 1973 VA examination report, just over a year after separation from service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file and/or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  When the development requested has been completed, the RO should readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


